Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 10/29/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings/Specification
3.         The drawings and specification filed on 02/09/21 are objected because some elements in the specification are not described clearly in drawings.  Claim 1 disclosed “a partial region of a circumference centered on a reference axis”.   According to the specification, “reference axis SA that extends horizontally along an X-Y plane … reference axis SA not only crosses a tangent direction along which an outer peripheral part UA of the wafer WA as a target extends, but also extends in the X direction that crosses orthogonally the tangent direction and is parallel with the wafer WA upper surface.”, (Application Pub. No. 2021/0231586, [0032]).  According to figure 3A, there are infinite and indefinite reference axes that extend horizontally along an X-Y plane and extend in the X direction … and is parallel with the wafer WA upper surface.  In the other words, there are infinite and indefinite axes which are parallel the axis SA, extend horizontally along an X-Y plane, and are parallel with the wafer WA upper surface.  Further there are infinite and indefinite the tangent directions.  Therefore, the claims must point out one specific tangent direction, and one specific reference axis clearly.
              Appropriate correction is required. 

Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.      Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.        Claim 1 disclosed “a partial region of a circumference centered on a reference axis”.   According to the specification, “reference axis SA that extends horizontally along an X-Y plane … reference axis SA not only crosses a tangent direction along which an outer peripheral part UA of the wafer WA as a target extends, but also extends in the X direction that crosses orthogonally the tangent direction and is parallel with the wafer WA upper surface.”, (Application Pub. No. 2021/0231586, [0032]).  According to figure 3A, there are infinite and indefinite reference axes that extend horizontally along an X-Y plane and extend in the X direction … and is parallel with the wafer WA upper surface.  In the other words, there are infinite and indefinite axes which are parallel the axis SA, extend horizontally along an X-Y plane, and are parallel with the wafer WA upper surface.  Further there are infinite and indefinite the tangent directions.  Therefore, the claims must point out one specific tangent direction, and one specific reference axis clearly.   
             Further, the claims 1-10 disclosed “illuminating unit”, “imaging unit”, “inspection unit”.  There is no definition/explanation in the specification for these terms “illuminating unit”, “imaging unit”, “inspection unit”, “episcopic illumination unit”.  The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
            Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
          If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 7.          For the purpose of examination, the claims are interpreted in view of the objections/rejections indicated above as follow:
              A tangent direction:  any direction that is tangent to the surface of the end AP, AP2, SA2, SA3, AP1, of the wafer surface WA in figure 5.
             A reference axis: any axis that is parallel to the wafer surface WA and extends in X direction.
             An episcopic illumination unit: any illumination unit. 
                Appropriate correction is required. 

CLAIM INTERPRETATION
8.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “illuminating unit”, “imaging unit”, “inspection unit” in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that nowhere in the current specification discloses the above terms, and there is no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  

Claim Rejections - 35 USC § 102
11.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1-5, 8-10, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (U.S. Pub. No. 2008/0030731). Hereafter “Jin”. 
             Regarding Claim 1, Jin teaches
             an outer periphery illuminating unit for illuminating an outer peripheral region of a target, (figures 1, 2, 4, 6, lights 16 is not different from outer periphery illuminating unit, substrate 22 is not different from a target); and
             an outer periphery imaging unit for imaging the outer peripheral region of the target, (figures 1, 2, 6, imaging system 20), wherein 
              the outer periphery illuminating unit (figures 1, 2, 4, 6, lights 16 is not different from outer periphery illuminating unit) has an arcuate illuminating unit (the following figure 6, element C is not different from an arcuate illuminating unit 11a in figure 3A of current Applications’ drawings) arranged along a partial region of a circumference (the following figure 6, element B is not different from a circumference CI in figure 3A of current Applications’ drawings) centered on a reference axis and for illuminating a predetermined region on the reference axis, (the following figure 6, element AA’ is not different from reference axis SA in figure 3A of current Applications’ drawings); and wherein
             the reference axis of the arcuate illuminating unit extends in a direction crossing a tangent direction along which an outer peripheral part of the target extends, (the following figure 6, element AA’ is not different from reference axis, element C is not different from an arcuate illuminating unit.  Please see the 112 rejection in paragraphs 4-7 above).


[AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A’)][AltContent: textbox (A)][AltContent: connector][AltContent: textbox (C)]
    PNG
    media_image1.png
    676
    561
    media_image1.png
    Greyscale


             Regarding Claim 2, Jin teaches the reference axis of the arcuate illuminating unit (the above figure 6, element C) extends in a direction orthogonal to the tangent direction, (the following figure 5, element FF’), and the predetermined region on the reference axis corresponds to a place through which a boundary location between a flat part (the following figure 5, element D) and a sloping part (the following figure 5, element E) outside the flat part, or a vicinity thereof, in the outer peripheral region of the target passes.
[AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: textbox (A)][AltContent: textbox (A’)][AltContent: connector][AltContent: textbox (F’)][AltContent: connector][AltContent: textbox (F)]
    PNG
    media_image2.png
    300
    281
    media_image2.png
    Greyscale



             Regarding Claim 3, Jin teaches the reference axis of the arcuate illuminating unit extends in parallel to the flat part, (the above figure 5, elements AA’, D).
             Regarding Claim 4, Jin teaches the arcuate illuminating unit is arranged within an angle range of not more than 180° around the reference axis, (the above figure 6, elements C, AA’).
             Regarding Claim 5, Jin teaches the outer periphery illuminating unit has a slope-illuminating unit for illuminating, from an oblique direction, a place through which the outermost sloping part in the outer peripheral region of the target passes, (the above figure 6, light C is from an oblique direction with target 22).
             Regarding Claim 8, Jin teaches the outer periphery illuminating unit has an episcopic illuminating unit that is built in an optical imaging system of the outer periphery imaging unit and illuminates a flat part in the outer peripheral region of the target, (figure 6, element 6.  Please see the 112 rejection in paragraphs 4-7 above).
             Regarding Claim 9, Jin teaches a transport part which turns over the target to a retentive part for supporting the target at an inspection location of an outer periphery inspection unit having the outer periphery illuminating unit and the outer periphery imaging unit, ([0056, 0059]).
             Regarding Claim 10, Jin teaches plural additional inspection units for inspecting an outer periphery of the target with a mechanism different from that of an outer periphery inspection unit having the outer periphery illuminating unit and the outer periphery imaging unit, (figure 6, plurality lights 16 with different position of optic 18, and imaging system 20).
Claim Rejections - 35 USC § 103
14.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

16.          Claim(s) 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Pub. No. 2008/0030731) in view of Maleev et al. (U.S. Pat. No. 2015/0330914). Hereafter “Jin” and “Maleev”.
            Regarding Claim(s) 6, Jin teaches all the limitations of claim 1 as stated above except for the slope-illuminating unit has a reflecting part that is arranged facing a place through which a sloping part of the outer peripheral region of the target passes, and a light supplying part for supplying illumination light to the reflecting part.  Maleev teaches illuminating unit has a reflecting part that is arranged facing a place through which a sloping part of the outer peripheral region of the target passes, and a light supplying part for supplying illumination light to the reflecting part, (Figure 2, elements 201, 206, 106, 108; [031]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Jin by having a reflecting part that is arranged facing a place through which a sloping part of the outer peripheral region of the target passes in order to detect wafer edge more efficiently, ([031]).
            Regarding Claim(s) 7, Jin teaches the reflecting part has a light diffusing property, (figure 10, diffuser 12).
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
May 4, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877